Detailed Action
The following is a final rejection made in response to amendments and remarks received on March 18th 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Response to Applicant’s Amendments/Remarks
The Examiner has reviewed the Applicant’s arguments and finds them to be unpersuasive. The art rejection previously applied continues to preclude patentability based on obviousness grounds.
In traversing the original rejection, the Applicant states:
Referring to para. [0036] of the originally filed application, the design of the crush washer is described as improving the force holding together to connected components. The planar flat straight line parallel surfaces of the of at least one of the first and second flanges does have a purpose which is not merely a matter of design choice. Therefore, claim 1 should be allowable over the cited art.

Paragraph of the Applicant’s specification states:

[0036] The present disclosure represents a departure from the state of the art. In particular 
embodiments, the presence of and design of the profile of the crush washer can provide 
improved force to hold together the two connected components. For example, the crush washer can provide increased crush length in situations where total maximum diameter allowable is very close to the major diameter of the barrel that crush washer is resting on.

The paragraph that the Applicant is relying upon to obviate further rejection under 103(a) does not provide any substantial evidence necessary to establish non-obviousness and is simply a reliance on the Applicant’s own assertion that the claimed configuration yields a new and/or unexpected result. Furthermore, presuming there is in fact any improvement in crush washer performance, paragraph [0036] states that such would occur because the total maximum diameter of the crush washer is “very close” to the major diameter of the barrel that it is resting on, i.e. not the “first and second flanges having opposed planar straight-line parallel surfaces.” 
While the Examiner does not consider the Applicant’s claimed crush washer as disclosing a non-obvious distinction over the prior art, the criticality that the Applicant is seeking to demonstrate (improved performance) does not appear to be related to the flanges having portions that conform to the shape configuration being claimed. The term “planar straight line parallel surfaces” also does not appear in the written description portion of the specification but is considered to be shown in the Applicant’s diagrams.
For at least these reasons, the claim remains in unpatentable form.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims cited in this section are rejected under 35 U.S.C. 103 as being unpatentable over Subaru OEM Crush Washer1 (hereinafter referred to in this section as “the Subaru OEM washer” or simply as “the reference”).
Regarding claim 1, the Subaru OEM washer teaches a crush washer for a firearm2, the crush washer comprising a ring of material about a center axis having an inner surface towards the center axis and an outer surface away from the center axis, and at least one groove in the inner surface or outer surface forming: a first flange (top portion of the ring, above the groove); a second flange (bottom portion of the ring, below the groove); a bridge at the outer surface connecting the first flange and the second flange (the groove is cut deep on the inner radial surface, while a bridge is shown at the outer surface connecting the upper and lower flange portions); and at least a portion of the first and second flanges having opposed parallel surfaces (the top and bottom surfaces of the ring, on either side of the groove, are considered to be opposed and parallel with respect to each other).
The reference fails to fully anticipate the amended claim by failing to expressly teach that the first and second flanges have opposed “planar straight line” parallel surfaces.

MPEP 2144.04 cites “Changes in Shape” as an exemplary common practice “which the court has held normally require[s] only ordinary skill in the art and hence are considered routine expedients”. The Examiner, in congruence with proper examination procedure, therefore considers the differences between the claimed subject matter and the teachings of the reference to be within the scope of what is obvious to a person of ordinary skill in the art.
Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	


    
        
            
        
            
        
            
    

    
        1 See PTO-892 – a screen shot of the product page from reflectedimagemotorsports.com has been provided with this action illustrating the washer. The OEM component is compatible with the 93-01 Impreza, 02-14 WRX, 04-13 Forester XT, 04-15 STI, and 05-10 Legacy GT
        
        2 The crush washer taught by the prior art precisely anticipates the structure of the washer as is defined by the claim. The crush washer taught by Subaru is considered to service as a crush washer for any other applicable device, including firearms; see MPEP 2111.02, sect. II.